DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   Summary
The response and amendment of specification and claims filed on 11/10/2020 and amendment of claims filed on Jan 15, 2021 have been acknowledged. 
In the amendment filed on Nov. 10, 2020, claims 20-25, 27 and 29-31 were amended. New claim 40 is added. Claims 1-19, 26, 28, 32-39 were canceled. 
In the amendment filed on Jan 15, 2021, claim 20 is further amended. New claims 41-42 are added. 
The status of claims is as follow:
Claims 1-19, 26, 28, 32-39 were canceled. 
Claims 20-25, 27, 29-31 and 40-42 are pending. 
    Election/Restriction
Applicant hereby affirms the verbal non-transverse election of "non-human primate adenovirus" from the species of adenoviruses recited in the previously presented claims 26 and 35. 
Claims 26 and 35 are canceled herein and the elected species is incorporated into claim 20, by amendment herein. The claims encompassing this species election are claims 20-25, 29-31 and 40. 
        Declaration
The Declaration under 37 CFR 1.132 filed on Jan 15, 202q has been acknowledged. 
      Priority.
Applicant’s response regarding to the priority of the pending current claims has been respectfully considered. However, it is not persuasive because all substantial active steps of using the recombinant adenovirus vector with E1 and E3 deletion and comprising a coronavirus antigen are not described. Applicant is required to delete the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
(Moot) The rejection of Claims 20-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has been moot in view of a new ground of rejection necessitated by Applicants’ amendment. 
(New ground of Rejection): Claims 20-25, 27-31, 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, As all substantially active steps have not been described in the Application as it was originally filed. 
In the instant case, a particular specific innate immune response induced by an adenovirus vector encoding a coronavirus in a particular group of mammalian subject need to be specially determined but it was not supported by the Application as it was originally filed. This is not a non-specific native innate immune response that was well established and accepted by the state of art by the time of the Application was originally filed. For example, how the mucosal and humoral specific immune response were substantially checked and severity of the infection is monitored by a real evidenced to demonstrate that Applicant was in the possession of the claimed subject matter. 
This is not enablement rejection as the enablement of using an adenovirus vector encoding an heterologous antigen can induce an immune response in general is inherently although the immune response can be weak or strong. But the current rejected is that the Application as it was filed, does not have the possession of the claimed method with each of substantial active step. There is no any evidence to support that any non-specific innate immune response as well as a specific innate immune response such as a mucosal IgA or serum IgG to the adenovirus or coronavirus has ever been measured. How a severity of SARS –con infection was measured or evaluated. 
The Applicants’ argument and declaration by Applicant on Jan 14, 2021 have been respectfully considered. But the declaration is further demonstrated that the claimed method is enable to induce an immune response to the coronavirus, but it does not support that the Applicant has the possession of the claimed method as the Application was originally filed. 
         Claim Rejections - 35 USC § 102
The rejection of Claims 20, 21, 22, 23, 24, 27, 29, 30, 32-34, 35 and 38-29 under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent No. 8,673,319B2 to Colloca et al. has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 103
The rejection of Claims 20-23, 27, 29, 30 and 31 under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 8,673,319B2 to Colloca et al. further in view of Zhi et al. (HUMAN GENE THEREPY, 2002, Vol. 17, pp. 500-506) has been removed necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648